Citation Nr: 1034324	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  09-11 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.	Entitlement to service connection for hepatitis C.

2.	Entitlement to service connection for hepatitis A.

3.	Entitlement to service connection for depression, as secondary 
to hepatitis A and/or type C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to September 
1965.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from      a May 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, denying entitlement to the benefits 
sought.

In April 2010, the Veteran testified during a Travel Board 
hearing before the undersigned Veterans Law Judge of the Board. A 
transcript of the proceeding      has been associated with the 
record. 

In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court 
of Appeals for Veterans Claims (Court) recently held that 38 
C.F.R. 3.103(c)(2) (2010) requires that the Veterans Law Judge 
(VLJ) who chairs a hearing fulfill two duties to comply with the 
above the regulation. These duties consist of (1) the duty to 
fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked. Here, 
during the hearing, the VLJ noted that basis of the prior 
determination and noted the elements of the claims that were 
lacking to substantiate the claims for benefits. In addition, the 
VLJ sought to identify any pertinent evidence not currently 
associated with the claims folder that might have been overlooked 
or was outstanding that might substantiate the claims. Moreover,        
neither the Veteran nor his representative has asserted that VA 
failed to comply with 38 C.F.R. 3.103(c)(2) or identified any 
prejudice in the conduct of the Board hearing. By contrast, the 
hearing focused on the elements necessary to substantiate the 
claims and the Veteran, through his testimony, demonstrated that 
he had actual knowledge of the elements necessary to substantiate 
her claims for benefits.              As such, the Board finds 
that, consistent with Bryant, the VLJ complied with            
the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board 
can adjudicate             the claims based on the current 
record.

During the hearing, the Veteran provided additional evidence 
consisting of private medical records and correspondence from the 
Social Security Administration (SSA), along with a waiver of RO 
initial consideration. 38 C.F.R. §§ 20.800, 20.1304(c) (2010). 

The issue of service connection for hepatitis B was raised 
during the April 2010 hearing, but has not been 
adjudicated by the Agency of Original Jurisdiction 
(AOJ). Therefore, the Board does not have jurisdiction 
over this claim, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran if 
further action is required.



















REMAND

The Board finds that a further inquiry into the likely etiology 
of the Veteran's claimed hepatitis A and hepatitis C is warranted 
based upon the evidence of record up to this point.

The service medical history reflects that in July 1964 while off 
base at a civilian nightclub the Veteran was involved in a fight 
with civilians and sustained a stab wound injury to the ulnar 
aspect of the right forearm, as well as a laceration above the 
right eye. According to service treatment records (STRs) and the 
Veteran's own testimony the weapon used was a broken beer bottle. 
Outpatient hospitalization records indicate that the wounds were 
cleansed, sutured and bandaged. There is no reference to the need 
for any blood transfusion.

Given the above incident as a potential risk factor for the 
development of hepatitis in one or more forms, and the absence of 
any obvious post-service risk factors for the same, a VA medical 
examination to determine the etiology of hepatitis A  and/or type 
C is required to supplement the record. See 38 U.S.C.A. § 
5103A(d)             (West 2002 & Supp. 2010); 38 C.F.R. § 
3.159(c)(4) (2010) (VA will provide a medical examination or 
obtain a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim).

Further pertinent to the issue of service connection for 
hepatitis C is an April 2010 letter from Dr. E.H.O., private 
physician, stating a diagnosis of chronic liver disease secondary 
to chronic hepatitis C infection. The physician indicated that 
from review of possible risk factors for the development of such 
a medical condition, it was most likely that the Veteran was 
exposed to or contracted the said infectious disease during his 
military service. 

This correspondence from Dr. E.H.O. did not elaborate as to what 
if any underlying circumstances from service constituted the 
precipitating cause of hepatitis C, information that would be 
crucial if VA is to assign any probative weight to the opinion 
set forth. On remand, the RO/AMC should request this treating 
physician submit further documentation explaining the reasoning 
behind his conclusion.
There is additional indication that the Veteran has filed a claim 
for disability benefits with the Social Security Administration, 
and is currently appealing the initial denial of benefits in his 
claim before that agency. A copy of the SSA's September 2009 
original denial letter notes that the Veteran had claimed the 
inability to work because of hepatitis A and C. Thus, his SSA 
records would likely prove directly relevant to the case pending 
before VA. Therefore, the RO/AMC must acquire a copy of the SSA 
administrative decision on the claim with that agency, along with 
any supporting medical records. See Murincsak v. Derwinski,        
2 Vet. App. 363 (1992). See also Woods v. Gober, 14 Vet. App. 214 
(2000). 

As a final consideration, the Veteran's claim for service 
connection for depression is on a secondary basis, as due to 
hepatitis A and/or C. This issue cannot be resolved until the 
disposition of the underlying claims involving hepatitis. Hence, 
the claims are "inextricably intertwined," and the adjudication 
of the claim for service connection for depression must therefore 
be deferred pending resolving these preliminary matters. Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991)          (two issues 
are "inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be rendered 
until a decision on the other issue has been rendered). See also 
Parker v. Brown, 7 Vet. App. 116 (1994).

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should take appropriate action 
to obtain copies of the SSA administrative 
decision(s) on a claim for benefits with that 
agency, along with all medical records 
underlying that determination. Then, 
associate all documents received with the 
Veteran's claims file.

2.	The RO/AMC should contact the office of Dr. 
E.H.O. and request that he provide further 
explanation underlying the conclusion 
expressed in his April 2010 opinion stating 
that the Veteran's hepatitis C was incurred 
in military service.

3.	The RO/AMC should then schedule the Veteran 
for a VA examination to determine the current 
diagnosis and likely etiology of claimed 
hepatitis A and hepatitis C.   The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination.         All indicated tests and 
studies should be performed, and all findings 
should be set forth in detail. The examiner 
is requested to opine as to whether the 
Veteran's diagnosed hepatitis A and/or 
hepatitis C is/are at least as likely as not 
(50 percent or greater probability) due to an 
incident of the Veteran's military service, 
taking into account the July 1964 incident in 
which the Veteran was assaulted with a broken 
glass bottle. In providing the requested 
opinion, the VA examiner should indicate 
consideration of the April 2010 letter from 
Dr. E.H.O., and any further information that 
physician has since offered in support of the 
opinion he stated therein.

If diagnosis and testing also reveals the 
Veteran to have had hepatitis B (as the 
existing record indicates), the examiner is 
requested to comment whether this condition 
as well has any objective causal connection 
to an incident of military service. 

The examiner should include in the 
examination report  the rationale for any 
opinion expressed. However, if the examiner 
cannot respond to the inquiry without resort 
to speculation, he or she should so state, 
and further explain why it is not feasible to 
provide a medical opinion.

4.	The RO/AMC should then review the claims 
file.             If the directives specified 
in this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication. Stegall v. 
West, 11 Vet. App. 268 (1998).

5.	Thereafter, the RO/AMC should readjudicate 
the claims on appeal, based upon all 
additional evidence received. If any benefit 
sought on appeal is not granted,  the Veteran 
and his representative should be furnished 
with a Supplemental Statement of the Case 
(SSOC) and afforded an opportunity to respond 
before the file is returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims. His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated. The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim. 38 C.F.R. § 3.655. 

(CONTINUED ON THE NEXT PAGE)









These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A.      
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).



